UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to Sec.240.14a-12 99¢Only Stores (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify thefiling for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 99¢ ONLY STORES NOTICE OF 2 TIME AND DATE 10:30 a.m. Pacific Time on Wednesday, September 16, 2009 PLACE City of Commerce Community Center Rosewood Park Meeting Room 5600 Harbor Street City of Commerce, California 90040 ITEMS OF BUSINESS (1) To elect a Board of seven directors, each to hold office until the next annual meeting of shareholders and until his successor is elected. . (2) To ratify the appointment of BDO Seidman, LLP as our independent registered public accounting firm for our fiscal year ending March 27, 2010 (3)To consider and act upon a shareholder proposal,if properly presented at this meeting. (4)To transact such other business as may properly come before the annual meeting or any adjournment or postponement thereof. RECORD DATE You can vote at the meeting and at any adjournment or postponement of the meeting if at the close of business on July 24, 2009 you were a shareholder of record of 99¢ Only Stores. PROXY VOTING All shareholders are cordially invited to attend the annual meeting in person.However, to ensure your representation at the annual meeting, you are urged to complete and return the enclosed proxy if you receive a paper copy or grant a proxy through the Internet at www.proxyvote.com using the instructions included in the notice regarding the Internet availability of proxy materials as promptly as possible.If you receive more than one proxy card because you own shares registered in different names or at different addresses, each card should be completed and returned. INTERNET AVAILABILITY OF MATERIALS This Notice of 2009 Annual Meeting of Shareholders and the accompanying Proxy Statement and our Annual Report of Form 10-K for the fiscal year ended March 28, 2009 may be viewed, printed and downloaded from the Internet atwww.proxyvote.com. By order of the Board of Directors /s/ Eric Schiffer July 26, 2009 Eric Schiffer Chief Executive Officer 99¢ ONLY STORES PROXY STATEMENT
